Appeal from an award of the State Industrial Board dated June 15, 1936. Vaughn N. Magill was employed as purchasing agent for a steamship line, at 25 Broad street, New York city. He had brought about the discharge for misconduct of Clifford Seers, a subordinate, who thereupon threatened Magill. Many months later and on August 12, 1935, Magill left his place of employment with a fellow-employee for a restaurant in the neighborhood to procure lunch. After lunch, Magill said to his companion, “ Let’s take a walk,” to which assent was given. ■ Magill then said “ Let’s go down to the water, where steamship men rarely go.” And thereupon the two walked toward the Battery. When they reached the comer of Battery place and West street, Magill was struck from the rear by Seers, and knocked down. From the injury thus received he died the next day. There was some evidence that Magill sometimes made business calls for his employer during the noon hour. The Board has found that at the time of injury Magill was engaged in the regular course of his employment. There is no evidence whatever in the record to establish or to suggest that Magill was in any wise engaged at the time of accident except in walking for his own amuse*814ment and benefit, or that he was performing any service for his employer. It might be argued that his injury arose out of his employment, but the accident did not occur in the course of his own employment. Award reversed, and claim dismissed, with costs against the State Industrial Board. Hill, P. J., Rhodes, McNamee and Crapser, JJ., concur; Heffernan, J., dissents, and votes to affirm.